Citation Nr: 0427421	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  95-24 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for a left eye injury. 

3.  Entitlement to service connection for multiple sclerosis. 

4.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant served on active duty from June 8, 1970, to 
July 30, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Regional Office (RO) in St. Petersburg, Florida.  The 
veteran, accompanied by his representative, appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in October 1996.  A transcript of the hearing is of 
record.  

In a decision of April 1997, the Board determined that the 
veteran failed to submit new and material evidence sufficient 
to reopen the previously denied claim for service connection 
for a left eye disorder.  The claim for service connection 
for migraine headaches was remanded to the RO for additional 
development.  

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  An October 1998 
Order of the Court vacated and remanded the April 1997 Board 
decision based on a change in the law concerning new and 
material evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Subsequently, in a decision of December 1999, 
the Board found that new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a left eye injury.  The claim for 
service connection for migraine headaches was again remanded 
to the RO for additional development.  Following the 
requested development, a supplemental statement of the case 
(SSOC) was issued in March 2000.  In October 2000, the Board 
once again remanded the case to the RO for further 
evidentiary development.  By a rating action of September 
2002, the RO denied the veteran's claim of entitlement to 
service connection for a left eye injury on a de novo basis; 
the RO confirmed the previous denial of service connection 
for migraine headaches.  An SSOC was issued in September 
2002.  

The case came back to the Board in February 2003.  At that 
time, the Board determined that further development was 
required to properly evaluate the veteran's claims of service 
connection for a left eye injury and migraine headaches.  In 
March 2003, the Board undertook additional development with 
regard to those issues pursuant to 38 C.F.R. § 19.9(a)(2).  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) was inconsistent with 38 
U.S.C. § 7104(a) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration.  Accordingly, in 
August 2003, the Board remanded the case to the RO and an 
SSOC was issued in April 2004.  

The veteran filed a notice of disagreement (NOD) with the 
RO's September 2002 denial of service connection for multiple 
sclerosis and seizure disorder.  As a statement of the case 
(SOC) has not been issued concerning these issues, the Board 
finds these issues must be remanded for additional 
development.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the Board finds a notice 
of disagreement has been submitted regarding a matter which 
has not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).


REMAND

The veteran entered active duty in June 1970.  On July 8, 
1970, the veteran was hit with a window blind sustaining a 1-
1/2 inch laceration over the left eyebrow.  On July 9, 1970, 
the veteran was seen for complaints of "headache and eye"; 
however, no pertinent diagnosis was reported.  On the 
occasion of his separation examination on July 22, 1970, the 
veteran reported a history of frequent and severe headaches. 

Post service medical records, dated from January 1973 to 
September 1988, including VA as well as private treatment 
reports, reflect treatment for several disabilities.  These 
records do not reflect any complaints, findings or diagnosis 
of migraine headaches.  

The veteran was admitted to a VA facility in May 1987.  Upon 
admission, no complaints of headaches were noted.  The 
veteran remained at this facility until January 1988.  No 
complaints of headaches were noted during this period.  While 
at this facility, the veteran filed his initial claim for VA 
compensation.  The veteran did not list headaches on this 
application  

The earliest indication of a headache disorder after the 
veteran release from service in July 1970 is an application 
for compensation dated in June 1993 when the veteran reported 
periodic migraine headaches since 1970.  The veteran 
indicated that he had not received any treatment for 
headaches since 1970.

The earliest post-service medical evidence reflecting 
complaints or findings of headaches is apparently dated in 
January 1995.  A statement from Dr. Hulley, dated in March 
1995, indicates that the veteran was being treated for 
migraine headaches which may be a result of his head injury 
of 1970 while in the military.  In a statement dated in May 
1995, Dr. Cochran reported seeing the veteran for complaints 
of headaches that were caused by his being hit over the head 
while wearing a military helmet, and also being knocked down 
by a Venetian blind in 1970.  In subsequent statement dated 
in July 1998, Dr. Cochran stated that it was his opinion that 
the head injuries sustained by the veteran while serving in 
the military could cause the discomfort of migraine 
experienced by the veteran over the years.  

At his personal hearing in October 1996, the veteran 
indicated that he had no problem with migraine headaches 
prior to entering military service; but ever since his 
injury, he had suffered from migraines continuously.  

A VA compensation examination in June 1997 resulted in a 
diagnosis of migraine cephalgia.  The examiner stated that 
the migraine headaches were not related to the in-service 
head injuries. 

A VA compensation examination in June 2001 resulted in a 
diagnosis of migraine headaches.  The examiner noted that the 
headaches noted during military service were not reported 
with sufficient descriptive terms within the medical records 
to know for certain if the in-service headaches were the same 
as the current migraine headaches.  The examiner concluded 
that the in-service headaches were the same that he had had 
throughout his life.  

The opinion of the VA examiner in June 2001 suggests that the 
headaches which the veteran experienced during service in 
July 1970 following trauma to his head may be related to his 
currently diagnosed migraine headache disorder.  However, the 
opinion is unclear as to whether or not the examiner was of 
the opinion that the veteran current chronic migraine 
headache disorder began during the veteran's military service 
in 1970 or is due to the injury or injuries he sustained in 
July 1970.  Additionally, the examiner does not comment on 
the significance, if any, of the lack of any documentation of 
any headaches during the period from July 1970 until the 
veteran filed an application for compensation in 1993.  Nor 
does he comment on the opinion expressed by the VA examiner 
in June 1997 to the effect that the veteran's current 
migraine headaches were not related to the in-service head 
injuries.  The Board concludes that this matter requires 
clarification.

The veteran also contends that he is entitled to service 
connection for a left eye injury which developed as a result 
of the July 1970 in-service injury.  The veteran maintains 
that he has had problems with his left eye ever since the 
injury in service, and he has continued to have problems with 
the left eye, including decreased vision.  

In this regard, the Board notes that on his enlistment 
examination in March 1970, the veteran was found to have 
esotropia in the right eye; the corrected visual acuity was 
20/20 in both eyes.  On the day after the veteran sustained a 
cm laceration over his left eyebrow, he was seen for 
complaints of "headache and eye," and when he was examined 
for separation later in July 1970, he complained of eye 
trouble. 

Post service medical records, dated from January 1973 to 
October 1976, reflect that the veteran needed glasses for 
both eyes.  Corrected visual acuity was reported as 20/25 in 
the right eye and 20/30 in the left eye.  Subsequent VA 
treatment records show that the veteran was seen in May 1987, 
at which time he reported having tunnel vision secondary to 
injury to the left eye.  Corrected visual acuity was reported 
as 20/25 in the right eye and 20/40 in the left eye.  

In a statement dated in July 1998, Dr. Cochran stated that it 
was his opinion that the head injuries and eye injury 
sustained by the veteran in July 1970 could have caused the 
eye pressure experienced by the veteran over the years.

VA treatment records reflect that the veteran was afforded an 
optometric examination in March 1998, at which time it was 
noted that he had been diagnosed with glaucoma since 1993, in 
both eyes.  Corrected visual acuity was reported as 20/20 in 
the right eye and 20/30 in the left eye.  On May 26, 199, you 
were ordered new glasses and his corrected visual acuity was 
20/25 in both eyes.  On September 21, 1999, his corrected 
visual acuity was 20/40 in both eyes.  In November 1999, his 
corrected visual acuity was 20/25 in both eyes.  

Although the current medical evidence shows that the veteran 
has glaucoma, esotropia and refractive error, it does not 
establish that any of those conditions are related to the 
July 1970 injury.  Dr. Cochran indicated that the veteran has 
a current left eye disorder that is due to the in-service 
injury, but has not linked any currently diagnosed condition 
to the in-service injury or provided a rationale for linking 
any current eye disorder to the in-service injury. 

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this regard, the Board finds that further development of 
the medical opinion evidence is appropriate because it 
remains unclear whether the veteran has a left eye 
disability, other than the laceration scar already service-
connected, that is related to military service.  In the 
instant case, the Board finds that a VA medical opinion would 
be helpful to clarify the nature and etiology of the 
veteran's claimed left eye disability, and would be 
instructive with regard to the appropriate disposition of 
this claim. 

As alluded to earlier, in a September 2002 rating decision, 
the RO denied the veteran's claim for service connection for 
multiple sclerosis and seizure disorder.  In a statement 
dated in November 2002, his attorney expressed disagreement 
with that denial.  The RO, however, has not issued an SOC in 
response or given the veteran an opportunity to perfect an 
appeal to the Board concerning this claim by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  So this claim also must be remanded to the RO, 
as opposed to merely referred there.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 5 Vet. 
App. 127, 132 (1993).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO must issue an SOC addressing 
the issues of the veteran's purported 
entitlement to service connection for 
multiple sclerosis and seizure disorder.  
The veteran and his attorney should be 
apprised that to perfect the appeal on 
these issues for Board review, he must 
submit a substantive appeal.  If, and 
only if, he perfects an appeal concerning 
either of these claims should it be 
returned to the Board.

2.  The RO also should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for headaches and a 
left eye disorder since his discharge 
from service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
that have not been previously secured and 
associate them with the claims folder.  

3.  The veteran should then be afforded 
an examination by an appropriate 
specialist in order to accurately 
determine the date of onset and etiology 
of the veteran's currently diagnosed 
migraine headache disorder.  The claims 
files, along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made.  All necessary tests and studies 
should be conducted.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
obtain a detailed history from the 
veteran concerning in-service head 
injuries and the nature and frequency of 
any headaches he experienced over the 
years from July 1970 until January 1995, 
when headaches were first documented in 
medical reports.  The examiner should 
provide opinions as to the date of onset 
and etiology of the veteran's migraine 
headache disorder.  In formulating these 
opinion, the examiner should comment on 
the significance of the absence of any 
medical records documenting complaints of 
headaches for more than 20 years after 
the veteran's release from service.  The 
examiner should reconcile any opinion 
provided with the private physician's 
opinion indicating that the veteran's 
current headache disorder was caused by 
the head injuries in July 1970 and the VA 
examiner's opinion of June 1997 that 
migraine headaches were not related to 
the in-service head injuries.  The 
rationale for all opinions expressed must 
also be provided.  

4.  The veteran should then be afforded 
an examination by an appropriate 
specialist in order to accurately 
determine the presence, nature and 
etiology of any current left eye 
disorder.  The claims files, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
files was made.  All necessary tests and 
studies should be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should determine whether the 
veteran suffers from any residuals of a 
left eye injury in service other than a 
laceration scar.  The examiner should 
obtain a detailed history from the 
veteran about his left eye injury in 
service.  The examiner should determine 
the correct diagnosis(es) and provide an 
opinion as to the medical probabilities 
that any currently diagnosed left eye 
disorder originated in, or is otherwise 
traceable to, military service, including 
the medical probabilities that any such 
disability is due to the reported in-
service injury in July 1970.  The opinion 
should address the comments of the 
private physicians regarding the etiology 
of the eye disorder.  The rationale for 
all opinions expressed must also be 
provided.  

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a left eye 
disorder.  If the determination remains 
adverse to the veteran in any way, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purposes of this REMAND 
are to further develop the record and to accord the veteran 
due process of law.  By this REMAND, the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  No action is required of the 
veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


